                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

 UNITED STATES OF AMERICA                        )       DOCKET NO. 5:20CR88-KDB
                                                )
                         v.                      )
                                                 )
 MICHAEL SCOTT HOOVER                            )
                                                 )

                  GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE
                      CERTAIN EVIDENCE AND ARGUMENT

       Now comes the United States of America, by and through William T. Stetzer, Acting

United States Attorney for the Western District of North Carolina, and respectfully submits this

Motion in Limine to Exclude Certain Evidence and Argument. The government seeks to exclude

from the jury's consideration certain material that is improper or irrelevant to the guilt or innocence

of the accused, and could only serve to either mislead the jury or invite it to decide the case on an

improper basis.

       I.      SUMMARY OF ARGUMENT

       The government makes this motion in limine in order to narrow the issues for trial, to

exclude irrelevant, extraneous, or unduly prejudicial arguments or evidence, and to expedite this

Court’s determination of the legal disputes likely to arise during trial. “The accused does not have

an unfettered right to offer testimony that is incompetent, privileged, or otherwise inadmissible

under standard rules of evidence.” Taylor v. Illinois, 484 U.S. 400, 410 (1988). Likewise, a

defendant’s proposed evidence should be excluded when it “would confuse the jury and misdirect

the jury’s focus from the issues properly before it.” United States v. Wellons, 32 F.3d 117, 120

n.3 (4th Cir. 1994), abrogated on other grounds by Byrd v. United States, 138 S.Ct. 1518. In the

interest of judicial economy, and to facilitate this Court’s resolution of legal and evidentiary

                                                     1

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 1 of 15
disputes likely to arise at trial, the government respectfully submits that the instant motion should

be granted in its entirety.

        First, Defendant should be precluding from introducing any evidence about any alleged

age of consent contrary to U.S. law or that the minor consented to engaging in sexually explicit

conduct or the production of any visual depictions of that sexually explicit conduct because

consent is not an element of the offenses charged, is not a legally viable defense, and is therefore

irrelevant.

        Second, evidence relating to a victim’s past sexual history, behavior, and predisposition

should be barred for the following reasons:

      (1)      evidence of sexual behavior by a victim is explicitly banned by Rule 412(a)(1);

        (2)     evidence of sexual behavior by a victim is irrelevant under Rule 401 because it does

not have a tendency to make whether or not the victim, while a minor, was employed, used,

persuaded, induced, enticed or coerced to engage in sexually explicit conduct for the purpose of

producing any visual depiction of such conduct, more or less likely;

        (3)     evidence of sexual behavior of a victim should be excluded under Rule 403 because

it is highly inflammatory, with no offsetting probative value; and

        Third, Defendant should not be allowed to present any argument or evidence about

Defendant’s alleged lack of knowledge of the victim’s age with regards to Counts One and Two

of the Superseding Bill of Indictment because his knowledge of the victim’s age is not an element

required for conviction, is not a legal defense, and therefore, is irrelevant.

        Fourth, Defendant should be barred from seeking to introduce any self-serving, out-of-

court hearsay statements he may have made because these statements are inadmissible hearsay.




                                                   2

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 2 of 15
       Fifth, any argument or evidence of the potential punishment Defendant will face if

convicted should be barred because this information is irrelevant and consideration of it by the

jury would be improper.

       Finally, Defendant should be precluded from offering argument or evidence regarding his

personal background because it is not relevant.

       II.     ANY EVIDENCE OF CONSENT SHOULD BE EXCLUDED UNDER
               FEDERAL RULES OF EVIDENCE 401 AND 403 BECAUSE CONSENT IS
               NOT AN ELEMENT OF THE OFFENSE AND IS NOT A PROPER DEFENSE.

       This Court should preclude Defendant, his counsel, and all defense witnesses from using

testimony, remarks, tangible evidence, exhibits, questions, or arguments which relate, either

directly or indirectly, to any alleged age of consent contrary to existing U.S. law. The appropriate

age considerations for this case, based on the charged offenses in the Superseding Indictment, are

identified by U.S. law. For charges brought under 18 U.S.C. § 2251 and 2252A, the relevant age

of consent is eighteen. See 18 U.S.C. §§ 2251, 2256.

       Mention of any foreign or non-applicable age of consent—such as the age of consent in

North Carolina or elsewhere—is wholly irrelevant, would be a misstatement of the applicable law,

would be contrary to the anticipated jury instructions, and would serve no function but to mislead

the jury, confuse the issues, and waste this Court's time. As such, no reference to any alleged age

of consent contrary to the ages established by Congress for the charged offenses should be made

while the jury is present.

       Furthermore, Defendant should be barred from introducing any evidence or testimony, or

making any argument regarding any victim’s consent at any point in the trial. The charged

offenses, Production of Child Pornography and Possession of Child Pornography, in violation of

Title 18, United States Code, §§ 2251(a) and 2252A(a)(5)(b), respectively, do not require any


                                                  3

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 3 of 15
proof that the victim did or did not consent to the conduct. Rule 401 defines relevancy as “evidence

having any tendency to make the existence of any fact that is of consequence . . . more probable

or less probable . . .” Fed. R. Evid. 401. Insofar as consent is not an issue in the elements of the

offense and is not a legally cognizable defense, evidence of consent should be excluded. Even if

regarded as relevant, such evidence should be excluded under Federal Rule of Evidence 403

because it is highly inflammatory and would only serve to confuse the jury and divert the jury from

the real issues in the case.

        To admit evidence of consent would constitute a recognition that minors can consent to

their own sexual exploitation by others. Just as a minor cannot consent to sexual intercourse,

neither can he consent to producing child pornography with Defendant nor to Defendant

possessing child pornography depicting the minor. The text of section 2251(a) of Title 18 shows

that Congress did not intend for consent to be an element of the offense when a person under

eighteen is caused to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct. See 18 U.S.C. § 2252(a). Numerous courts have consistently excluded

evidence, and any defense, regarding a minor victim’s intent or consent in connection with sexual

exploitation, finding that a minor’s intent or consent is neither an element of nor defense to these

offenses and is therefore not properly before the jury. See United States v. Raplinger, 555 F.3d

687, 692 (8th Cir. 2009)(Consent is not a defense to the crimes charged; therefore, it was not an

abuse of discretion to exclude the consent evidence); United States v. Street, 531 F.3d 703, 708

(8th Cir. 2008) (consent of the minor in the production of child pornography in violation of 18

U.S.C. § 2251 was not a defense and evidence of consent was properly excluded as irrelevant);

United States v. Williams, 529 F.3d 1, 6 (1st Cir. 2008) (even if a minor had consented to

transportation for prostitution, consent would not have been legally valid).



                                                 4

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 4 of 15
       Besides being improper and irrelevant, evidence of consent is inadmissible under Fed. R.

Evid. 412 as explained below, because it is evidence of the victim’s sexual predisposition. For all

these reasons, this Court should bar any evidence relating to consent at any point in the trial.

       III.    PAST SEXUAL HISTORY OF THE VICTIM IS INADMISSIBLE UNDER
               FEDERAL RULES OF EVIDENCE 412, 401, AND 403.

               A.      Rule 412(a) Bars Admission of Evidence Concerning the Victim’s Sexual
                       History or Past Behavior.

       Rule 412(a) provides that:

       The following evidence is not admissible in a civil or criminal proceeding involving alleged
       sexual misconduct:

               (1) evidence offered to prove that a victim engaged in other sexual behavior; or

               (2) evidence offered to prove a victim’s sexual predisposition.

Fed. R. Evid. 412(a). “Sexual behavior” includes “all activities that involve actual physical

conduct, i.e., sexual intercourse and sexual contact” or that imply sexual intercourse or sexual

contact, such as use of contraceptives, birth of an illegitimate child, or diagnosis of venereal

disease. Fed. R. Evid. 412, Advisory Committee Notes, Subdivision (a) (1994). It also includes

activities of the mind, including fantasies and dreams. Id. The reference to “sexual predisposition”

is “designed to exclude evidence that does not directly refer to sexual activities or thoughts but

that the proponent believes may have a sexual connotation for the fact finder,… such as…the

alleged victim’s mode of dress, speech, or lifestyle.” Id.

       Rule 412 seeks to protect the victim against the “invasion of privacy, potential

embarrassment and sexual stereotyping that is associated with public disclosure of intimate sexual

details and the infusion of sexual innuendo into the fact-finding process.” Id. “By affording

victims protection in most instances, the rule also encourages victims of sexual misconduct to

                                                  5

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 5 of 15
institute and to participate in legal proceedings against alleged offenders.” Id. Numerous courts

have consistently upheld the exclusion of evidence regarding the victim’s past sexual conduct and

alleged sexual predisposition. See, e.g., United States v. Torres, 937 F.2d 1469, 1472-73 (9th Cir.

1991) (excluding evidence of sexual conduct of the victim that preceded and was subsequent to

the charged conduct); United States v. Dogskin, 265 F.3d 682 (8th Cir. 2001) (evidence that

witness saw victim in bed with man on morning after rape inadmissible under Rule 412); United

States v. Powell, 226 F.3d 1181 (10th Cir. 2000) (excluding evidence of victim’s past sexually

suggestive and flirtatious behavior with other men); United States v. Powers, 59 F.3d 1460 (4th

Cir. 1995) (evidence regarding victim’s sexual relations with her boyfriend that occurred more

than a year after the offense conduct was inadmissible); United States v. Saunders, 943 F.2d 388

(4th Cir. 1991) (excluding evidence of victim’s sexual relationship with another person); Doe v.

United States, 666 F.2d 43 (4th Cir.1981) (evidence of victim’s alleged promiscuity barred by Rule

412). Clearly, no blanket constitutional right to confront a victim with past sexual history exists.

Additionally, for the purposes of Rule 412, the term “past sexual behavior” includes all sexual

behavior of the victim that precedes the date of trial, even if that behavior occurred after the alleged

assault. See United States v. Torres, 937 F.2d 1469 (9th Cir. 1991).

        Further, this Rule applies to all victims that may testify, not just victims of the Counts

charged in the Superseding Indictment. The government has previously provided notice of its

intent to call other witnesses to testify about sexual misconduct by Defendant pursuant to Fed. R.

Evid. 404(b) and 414. See, Government’s Notice of Intent to Use Evidence, Doc. No. 25. These

witnesses are also victims within the meaning of Rule 412:

        The revised rule applies in all cases involving sexual misconduct without regard to whether
        the alleged victim or person accused is a party to the litigation. Rule 412 extends to
        “pattern” witnesses in both criminal and civil cases whose testimony about other instances
        of sexual misconduct by the person accused is otherwise admissible.


                                                   6

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 6 of 15
Fed. R. Evid. 412, Advisory Committee Notes, 1994 Amendments; see also United States v.

Deuman, 568 Fed. Appx. 414 (6th Cir. 2014) (Rule 414 applies to any witness who has been a

victim, not just the victim of the case pending before the court).

       The Rule allows admission of this type of evidence only with three very specific

exceptions:

               (b) Exceptions.

               (1) Criminal Cases. The court may admit the following evidence in a criminal case:

                   (A) evidence of specific instances of a victim's sexual behavior, if offered to
                       prove that someone other than the defendant was the source of semen,
                       injury, or other physical evidence;

                   (B) evidence of specific instances of a victim's sexual behavior with respect to
                   the person accused of the sexual misconduct, if offered by the defendant to
                   prove consent or if offered by the prosecutor; and

                   (C) evidence whose exclusion would violate the defendant's constitutional
                   rights.

Fed. R. Evid. 412(b). First, the subsection (b)(1)(A) exception is not applicable in this case,

because the United States does not intend to admit evidence in its case-in-chief of any semen,

injury, or other physical evidence from the defendant.

       Subsection (b)(1)(B) only allows the Defendant to introduce evidence of specific instances

of sexual behavior with Defendant to prove consent. This has no application to this case because

consent is not an element of the offense and cannot be a theory of defense. See infra, Section II.

If Defendant did any act violative of 18 U.S.C. § 2251(a), such as employing, persuading,

inducing, enticing or coercing the minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction of that conduct, he would be guilty without regard to the victim’s


                                                 7

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 7 of 15
alleged consent. Rule 412(b)(1)(B) also permits only evidence of the defendant’s past experiences

with the victim to prove consent, so evidence of the victim’s consent to engage in sexually explicit

conduct with others is not admissible either.

       The third and final exception, subsection (C), is not applicable in the instant case because

the exclusion of evidence of a victim’s prior sexual history does not violate the constitutional rights

of the defendant. United States v. Torres, 937 F.2d 1469 at 1473 (holding that the confrontation

clause was not violated by excluding evidence regarding past sexual behavior of a victim). In

United States v. Payne, 944 F.2d 1458, 1469 (9th Cir.1991), the court held:


       We have found in the past that a trial court’s limitation of cross-examination on an
       unrelated prior incident, where its purpose is to attack the general credibility of the witness,
       does not rise to the level of a constitutional violation of the defendant’s confrontation
       rights.

       Moreover, a defendant seeking to admit evidence under any of these exceptions is required

to file a motion specifically describing the evidence and stating the purpose for which it is offered.

Fed. R. Evid. 412(c)(1)(A). The motion must be filed at least 14 days before trial unless the court

finds good cause to set a different time. Fed. R. Evid. 412(c)(1)(B). The motion must be served

on all parties and the victim or, when appropriate, the victim’s guardian or representative must be

notified. Fed. R. Evid. 412(c)(1)(C) and (D). Defendant has not filed any such motion or provided

the government notice in the instant case.

               B.      The Basic Rules of Relevancy Should Preclude the Admission of this
                       Evidence

       Rule 401 defines relevancy as “evidence having any tendency to make the existence of any

fact that is of consequence . . . more probable or less probable . . .” Fed. R. Evid. 401. And, even

relevant evidence “may be excluded if its probative value is substantially outweighed by the danger


                                                  8

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 8 of 15
of unfair prejudice, confusion of the issues, or misleading the jury . . . .” Fed. R. Evid. 403. The

evidence that Defendant may seek to introduce - which is not relevant to the charges and, if deemed

to be relevant, is highly prejudicial - should be excluded under either Rule.

       Defendant is charged with Production of Child Pornography, in violation of 18 U.S.C. §

2251(a) and Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). The

victims’ sexual history and prior sexual conduct have no bearing whatsoever on either charge nor

could it bear on any meritorious defense Defendant intends to raise. This sort of evidence would

not have any “tendency to make the existence of any fact that is of consequence . . . more probable

or less probable” as required by Rule 401 to be relevant. Although the United States contends that

this evidence would not be relevant, if this Court disagrees and considers the evidence to be offered

by Defendant to be relevant, it should excluded under Federal Rule of Evidence 403. The sole

purpose of introducing this evidence would be to impugn the victims in an effort to impeach their

credibility or to impermissibly encourage jury nullification and should be excluded under the

balancing test of Rule 403. It has no probative value and the risk of prejudice or confusion of the

issues is extreme. In United States v. Davila, 704 F.2d 749 (5th Cir. 1983), the Fifth Circuit

affirmed the district court’s exclusion of the two victims’ prior sexual activities, including

prostitution. The court stated: “In our view, whatever probative value lay in the evidence as to

possible prostitution was minuscule, and the potential for confusion was substantial. We think the

district court acted properly in excluding this evidence.” Id. at 753.


       IV.     ANY EVIDENCE OF MISTAKE OF AGE SHOULD BE EXCLUDED UNDER
               FEDERAL RULES OF EVIDENCE 401 AND 403 BECAUSE KNOWLEDGE
               OF AGE IS NOT AN ELEMENT OF THE OFFENSE AND IS NOT A PROPER
               DEFENSE.




                                                 9

      Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 9 of 15
       The government also seeks to bar argument or evidence about Defendant’s alleged lack of

knowledge of the victim’s age with regards to Counts One and Two of the Superseding Bill of

Indictment in the above-listed matter. As grounds for this motion, the United States states that,

under the law, the defendant’s knowledge of the victim’s age is not an element required for

conviction under Title 18, United States Code, Section 2251. Accordingly, evidence regarding

Defendant’s purported lack of knowledge of the victim’s age is irrelevant and should be excluded

with regard to Counts One and Two.

       The defendant’s knowledge of a victim’s minority is not required for a conviction under

Title 18, United States Code, Section 2251. The Supreme Court has specifically noted that

“producers may be convicted under § 2251(a) without proof they had knowledge of age.” United

States v. X Citement Video, Inc., 513 U.S. 64, 77, n. 5 (1994); see also United States v. Griffith,

284 F.3d 338, 349 (2d Cir. 2002) (“The Supreme Court . . . concluded that § 2251 does not contain

a knowledge of age requirement”).

       Courts of Appeals that have examined the issue have also held that the government does

not have to prove that the defendant knew the victim was a minor in order to prove that the

defendant violated § 2251. See United States v. Malloy, 568 F.3d 166, 171 (4th Cir. 2009), cert.

denied, 559 U.S. 991 (2010) ("Knowledge of the victim's age is neither an element of the offense

nor textually available as an affirmative defense."); United States v. Deverso, 518 F.3d 1250, 1257

(11th Cir. 2008) (holding that knowledge of age is not an element of a prosecution under 18 U.S.C.

§ 2251); United States v. McCloud, 590 F.3d 560 (8th Cir. 2009), cert. denied, 131 S.Ct. 72 (2010)

(In a case under § 2251(a), preclusion of a reasonable-mistake-of-age defense did not violate the

defendant’s right to due process); United States v. Crow, 164 F.3d 229, 236 (5th Cir. 1999)

(holding that defendant’s argument that the government was required to show “that he actually



                                                10

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 10 of 15
knew that the victim was a minor . . . [because § 2251] requires both mens rea and scienter elements

as to age” was simply “erroneous”). Accordingly, Defendant should not be allowed to argue that

he did not know that the victim whom he videotaped engaging in sexually explicit conduct was

under the age of 18, where that is not an element of the offense.

        The defendant’s alleged lack of knowledge of the victim’s age, even if proven at trial, does

not make it any more or less likely that Defendant employed, used, persuaded, induced or enticed

a minor to engage in sexually explicit conduct for the purpose of producing a visual depiction of

that conduct. As such, any argument, testimony, or evidence of Defendant’s lack of knowledge of

the victim’s age is irrelevant under Federal Rules of Evidence 401 and 402 and should be

precluded. Instead, the information would be used to invite the jury to nullify rather than follow

the law. As the Court well knows, “trial courts have the duty to forestall or prevent” a jury from

engaging in nullification, because doing so is “a violation of a juror’s sworn duty to follow the law

as instructed by the court.” United States v. Thomas, 116 F.3d 606, 616 (2d Cir. 1997); United

States v. Muse, 83 F.3d 672, 677 (4th Cir. 1996) (explaining that trial courts should prevent defense

counsel from presenting nullification arguments to the juries).

        For the foregoing reasons, Defendant should be precluded from arguing or presenting

evidence related to his lack of knowledge of the victim’s age with regards to Counts One and Two

because it is irrelevant.

        V.      SELF-SERVING HEARSAY STATEMENTS MADE BY DEFENDANT ARE
                INADMISSIBLE.

        The government moves to preclude Defendant from seeking to introduce any self-serving,

out-of-court hearsay statements that he may have made. In an effort to avoid cross-examination

Defendant may, rather than testifying on his own behalf, seek to elicit other statements that he



                                                 11

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 11 of 15
made during the government’s case-in-chief through the cross-examination of one of the

government’s witnesses or by presenting witnesses during his case that have spoken to him.

       It is well-established under the hearsay rules, however, that a defendant may not avoid

testifying by introducing his own self-serving, out-of-court statements through the testimony of

another witness. Although admissions by a party opponent are not considered hearsay when

admitted against that party, see Fed. R. Evid. 801(d)(2), the Fourth Circuit has made clear that

there is no “exception for self-serving, exculpatory statements made by a party which are being

sought for admission by that same party.” United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir.

1996) (holding that the government’s introduction of the defendant’s inculpatory statements did

not permit the defendant to introduce his exculpatory statements under the rule of completeness).

       In short, a defendant may not avoid cross-examination by eliciting his own self-serving,

out-of-court statements through other witnesses during the government’s case-in-chief or

otherwise. As the Eleventh Circuit has noted, “[t]his is precisely what is forbidden by the hearsay

rule.” United States v. Willis, 759 F.2d 1486, 1501 (11th Cir. 1985) (recognizing that the

defendant’s attempts to elicit his own exculpatory post-arrest statements through cross-

examination of the arresting officer were “[o]bviously” designed “to place [the defendant’s]

remarks before the jury without subjecting [him] to cross-examination”).

       Accordingly, the government submits that this Honorable Court should preclude Defendant

from eliciting, or testifying to, any out-of-court statements he may have made.

       VI.     THE ISSUE OF PUNISHMENT IS IRRELEVANT AT TRIAL.

       Any potential sentence Defendant may receive if convicted, such as a term of incarceration,

or other consequence, such as having to register as a sex offender, has no bearing on the issue the

jury is required to determine. It is well established that, unless the jury has a role in sentencing,



                                                 12

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 12 of 15
the jury may not, in reaching its verdict, consider what sentence might be imposed. Shannon v.

United States, 512 U.S. 573, 579 (1994) (citing Rogers v. United States, 422 U.S. 35, 40 (1975)).

This principle “is a reflection of the basic division of labor in our legal system between judge and

jury. The jury's function is to find the facts and to decide whether, on those facts, the defendants

are guilty of the crime charged. The judge, by contrast, imposes sentence on the defendant after

the jury has arrived at a guilty verdict.” Shannon, 512 U.S. at 579. Information regarding what

sentence might be imposed following a guilty verdict is therefore “irrelevant to the jury's task,”

Shannon, 512 U.S. at 579, and the jury is not to consider the potential punishment that could result

from conviction. United States v. Delgado, 914 F.2d 1062, 1067 (8th Cir. 1990); United States v.

Johnson, 62 F.3d 849, 850-51 (6th Cir. 1995).

        Moreover, “[t]o inform the jury that the court may impose a minimum or maximum

sentence, will or will not grant probation, when a defendant will be eligible for a parole, or other

matters relating to disposition of the defendant, tends to draw the attention of the jury away from

their chief function as sole judges of the facts, open the door to compromise verdicts and to confuse

the issue or issues to be decided.” Pope v. United States, 298 F.2d 507, 508 (5th Cir. 1962).

Providing sentencing information to the jury “invites [jurors] to ponder matters that are not within

their province, distracts them from their factfinding responsibilities, and creates a strong possibility

of confusion.” Shannon, 512 U.S. at 579. Indeed, it has been recognized that “the only possible

purpose that would be served by informing jurors of the mandatory sentence would be to invite

jury nullification of the law.” Johnson, 62 F.3d at 850-51.

       Therefore, information relating to punishment or collateral consequences following

conviction is irrelevant and should be excluded from evidence or argument in accordance with

Fed. R. Evid. 402. Accordingly, the government respectfully requests that this Court enter an



                                                  13

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 13 of 15
order prohibiting Defendant, his counsel, and all witnesses from disclosing to the jury any

information regarding the consequences that may result if Defendant is found guilty of the charges

contained in the Superseding Bill of Indictment.

       VII.    THE COURT SHOULD PRECLUDE ARGUMENT OR                                     EVIDENCE
               REGARDING DEFENDANT’S PERSONAL BACKGROUND.

       This Court should act to preclude Defendant and his counsel from, while the jury is present,

introducing any evidence, making any statement, or asking any questions regarding Defendant's

family circumstances, finances, military service, or other non-pertinent aspects of Defendant's

personal background. Such evidence could improperly arouse the sympathy of the jury, and it

should be excluded under the Federal Rules of Evidence 401, 402, and 403. To that end, the United

States expressly requests that Defendant be precluded from resorting to a common, yet entirely

objectionable, defense tactic of "introducing" Defendant to the jury through the use of exhibits

(e.g., family photographs), testimony, or other references regarding Defendant's family

circumstances, finances, or other non-pertinent aspects of Defendant's personal background. Rule

401 defines "relevant evidence" as "evidence having any tendency to make the existence of any

fact that is consequence to the determination of the action more probable or less probable than it

would be without the evidence." Rule 402 states the evidence "which is not relevant is not

admissible." Testimony about Defendant's family, finances, or personal background are of no

consequence to the determination of any essential facts in this case, and are thus patently irrelevant.

Moreover, the introduction of such evidence would violate Federal Rule of Evidence 403. That

rule allows a court to exclude relevant evidence where the danger of unfair prejudice or confusion

of the issues outweighs the probative value of such evidence. A trial court has "wide latitude" to

exclude such prejudicial or confusing evidence. See United States v. Saenz, 179 F.3d 686, 689 (9th

Cir. 1999). The admission of such evidence would tend "to induc[e] decisions on a purely


                                                  14

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 14 of 15
emotional basis" in violation of Rule 403. See Fed. R. Evid. 403 Advisory Committee Notes;

United States v. Ellis, 147 F.3d 1131, 1135 (9th Cir. 1998). Juries should not be influenced by

sympathy.

       Thus, the United States moves this Court to preclude Defendant and his counsel from,

while the jury is present, introducing any evidence, making any statement, or asking any questions

regarding Defendant's family circumstances, military service, finances, or other non-pertinent

aspects of Defendant's personal background.

       VIII.   CONCLUSION

       For the aforementioned reasons, the government respectfully requests that its motion in

limine be granted.

                        RESPECTFULLY SUBMITTED, this the 12th day of April, 2021.

                                              WILLIAM T. STETZER
                                              ACTING UNITED STATES ATTORNEY

                                              s/ Stephanie L. Spaugh
                                              Special Assistant United States Attorney
                                              NC Bar Number: 47877
                                              United States Attorney’s Office
                                              227 West Trade Street, Suite 1650
                                              Charlotte, North Carolina 28202
                                              Telephone: (704) 344-6222
                                              Stephanie.spaugh@usdoj.gov

                                              s/ Cortney S. Randall
                                              Assistant United States Attorney
                                              NC Bar Number: 31510
                                              Attorney for the United States
                                              United States Attorney’s Office
                                              227 West Trade Street, Suite 1650
                                              Charlotte, North Carolina 28202
                                              Telephone: 704.344.6222
                                              Fax: 704.344.6629
                                              cortney.randall@usdoj.gov




                                                15

     Case 5:20-cr-00088-KDB-DSC Document 28 Filed 04/12/21 Page 15 of 15
